Order entered June 9, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00238-CV

           EVELYN JOYCE ARTERBERRY, ET AL., Appellants

                                     V.

                        WILLOWTAX, LLC, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-01621

                                    ORDER

      Before the Court is appellee’s June 7, 2021 unopposed motion for an

extension of time to file its brief on the merits. We GRANT the motion and

extend the time to June 28, 2021.


                                          /s/   BONNIE LEE GOLDSTEIN
                                                JUSTICE